UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number 1-3187 CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC (Exact name of registrant as specified in its charter) Texas 22-3865106 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1111 Louisiana Houston, Texas 77002 (713) 207-1111 (Address and zip code of principal executive offices) (Registrant’s telephone number, including area code) CenterPoint Energy Houston Electric, LLC meets the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format. Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerþ Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ As of October14, 2011, all 1,000 common shares of CenterPoint Energy Houston Electric, LLC were held by Utility Holding, LLC, a wholly owned subsidiary of CenterPoint Energy, Inc. CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER30, 2011 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Statements of Consolidated Income Three and Nine Months Ended September30, 2010 and 2011 (unaudited) 1 Condensed Consolidated Balance Sheets December31, 2010 and September30, 2011 (unaudited) 2 Condensed Statements of Consolidated Cash Flows Nine Months Ended September30, 2010 and 2011 (unaudited) 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Narrative Analysis of Results of Operations 13 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 5. Other Information 21 Item 6. Exhibits 21 i CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION From time to time we make statements concerning our expectations, beliefs, plans, objectives, goals, strategies, future events or performance and underlying assumptions and other statements that are not historical facts. These statements are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from those expressed or implied by these statements. You can generally identify our forward-looking statements by the words “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “forecast,” “goal,” “intend,” “may,” “objective,” “plan,” “potential,” “predict,” “projection,” “should,” “will” or other similar words. We have based our forward-looking statements on our management’s beliefs and assumptions based on information available to our management at the time the statements are made. We caution you that assumptions, beliefs, expectations, intentions and projections about future events may and often do vary materially from actual results. Therefore, we cannot assure you that actual results will not differ materially from those expressed or implied by our forward-looking statements. The following are some of the factors that could cause actual results to differ materially from those expressed or implied in forward-looking statements: • state and federal legislative and regulatory actions or developments affecting various aspects of our business, including, among others, energy deregulation or re-regulation, health care reform, financial reform and tax legislation; • state and federal legislative and regulatory actions or developments relating to the environment, including those related to global climate change; • timely and appropriate rate actions and increases, allowing recovery of costs and a reasonable return on investment; • factors that may impact the timing and completion of our anticipated transition bond offering to recover our true-up balance, including actions by the Public Utility Commission of Texas (Texas Utility Commission), any appeals of the financing order issued by the Texas Utility Commission authorizing the issuance of such transition bonds, and future market conditions; • the timing and outcome of any audits, disputes and other proceedings related to taxes; • industrial, commercial and residential growth in our service territory and changes in market demand, including the effects of energy efficiency measures and demographic patterns; • weather variations and other natural phenomena; • the direct or indirect effects on our facilities, operations and financial condition resulting from terrorism, cyber attacks, data security breaches or other attempts to disrupt our businesses or the businesses of third parties, or other catastrophic events; • the impact of unplanned facility outages; • timely and appropriate regulatory actions allowing securitization or other recovery of costs associated with any future hurricanes or natural disasters; • changes in interest rates or rates of inflation; • commercial bank and financial market conditions, our access to capital, the cost of such capital, and the results of our financing and refinancing efforts, including availability of funds in the debt capital markets; • actions by credit rating agencies; ii • inability of various counterparties to meet their obligations to us; • non-payment for our services due to financial distress of our customers; • the ability of GenOn Energy, Inc. (GenOn) (formerly known as RRI Energy, Inc., Reliant Energy, Inc. and Reliant Resources, Inc.) and its subsidiaries to satisfy their obligations to us, including indemnity obligations, • the ability of retail electric providers (REPs), including REP affiliates of NRG Energy, Inc. and REP affiliates of Energy Future Holdings Corp., which are our two largest customers, to satisfy their obligations to us and our subsidiaries; • the outcome of litigation brought by or against us; • our ability to control costs; • the investment performance of CenterPoint Energy’s pension and postretirement benefit plans; • our potential business strategies, including restructurings, acquisitions or dispositions of assets or businesses, which we cannot assure you will be completed or will have the anticipated benefits to us; • acquisition and merger activities involving us or our competitors; and • other factors we discuss in “Risk Factors” in Item 1A of Part I of our Annual Report on Form 10-K for the year ended December31, 2010 and in Item 1A of Part II of our Quarterly Report on Form 10-Q for the quarter ended March 31, 2011, each of which is incorporated herein by reference, and other reports we file from time to time with the Securities and Exchange Commission. You should not place undue reliance on forward-looking statements.Each forward-looking statement speaks only as of the date of the particular statement. iii Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC AND SUBSIDIARIES (AN INDIRECT WHOLLY OWNED SUBSIDIARY OF CENTERPOINT ENERGY, INC.) CONDENSED STATEMENTS OF CONSOLIDATED INCOME (Millions of Dollars) (Unaudited) Three Months Ended September30, Nine Months Ended September30, Revenues $ Expenses: Operation and maintenance Depreciation and amortization Taxes other than income taxes 53 54 Total Operating Income Other Income (Expense): Interest and other finance charges ) Interest on transition and system restoration bonds ) Return on true-up balance — — Other, net 6 15 22 30 Total ) ) Income Before Income Taxes and Extraordinary Item Income tax expense 53 Income Before Extraordinary Item 92 Extraordinary Item, net of tax — — Net Income $ 92 $ $ $ See Notes to the Interim Condensed Consolidated Financial Statements 1 Table of Contents CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC AND SUBSIDIARIES (AN INDIRECT WHOLLY OWNED SUBSIDIARY OF CENTERPOINT ENERGY, INC.) CONDENSED CONSOLIDATED BALANCE SHEETS (Millions of Dollars) (Unaudited) ASSETS December31, September30, Current Assets: Cash and cash equivalents ($198 and $103 related to VIEs at December 31, 2010 and September30, 2011, respectively) $ $ Accounts and notes receivable, net ($49 and $73 related to VIEs at December31, 2010 and September30, 2011, respectively) Accounts and notes receivable – affiliated companies Accrued unbilled revenues 70 79 Inventory 71 75 Taxes receivable 63 — Deferred tax asset 3 7 Other ($39 and $41 related to VIEs at December 31, 2010 and September30, 2011, respectively) 62 65 Total current assets Property, Plant and Equipment: Property, plant and equipment Less accumulated depreciation and amortization Property, plant and equipment, net Other Assets: Regulatory assets ($2,597 and $2,352 related to VIEs at December 31, 2010 and September30, 2011, respectively) Notes receivable — affiliated companies Other 37 32 Total other assets Total Assets $ $ See Notes to the Interim Condensed Consolidated Financial Statements 2 Table of Contents CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC AND SUBSIDIARIES (AN INDIRECT WHOLLY OWNED SUBSIDIARY OF CENTERPOINT ENERGY, INC.) CONDENSED CONSOLIDATED BALANCE SHEETS — (Continued) (Millions of Dollars) (Unaudited) LIABILITIES AND MEMBER’S EQUITY December31, September30, Current Liabilities: Current portion of VIE transition and system restoration bonds long-term debt $ $ Current portion of other long-term debt — 46 Accounts payable 76 80 Accounts and notes payable — affiliated companies 36 28 Taxes accrued 92 88 Interest accrued 32 Other 74 90 Total current liabilities Other Liabilities: Accumulated deferred income taxes, net Benefit obligations Regulatory liabilities Notes payable — affiliated companies Other 93 Total other liabilities Long-term Debt: VIE transition and system restoration bonds Other Total long-term debt Commitments and Contingencies (Note 8) Member’s Equity: Common stock — — Paid-in capital Retained earnings Total member’s equity Total Liabilities and Member’s Equity $ $ See Notes to the Interim Condensed Consolidated Financial Statements 3 Table of Contents CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC AND SUBSIDIARIES (AN INDIRECT WHOLLY OWNED SUBSIDIARY OF CENTERPOINT ENERGY, INC.) CONDENSED STATEMENTS OF CONSOLIDATED CASH FLOWS (Millions of Dollars) (Unaudited) Nine Months Ended September30, Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of deferred financing costs 9 9 Deferred income taxes ) Extraordinary item, net of tax — ) Return on true-up balance — ) Changes in other assets and liabilities: Accounts and notes receivable, net ) ) Accounts receivable/payable, affiliates ) 4 Inventory 1 (4 ) Accounts payable 1 2 Taxes receivable 54 63 Interest and taxes accrued ) ) Net regulatory assets and liabilities ) ) Other current assets 2 (1 ) Other current liabilities 5 16 Other assets — (3 ) Other liabilities 5 2 Other, net — — Net cash provided by operating activities Cash Flows from Investing Activities: Capital expenditures ) ) Increase in notes receivable from affiliates, net ) ) Increase in restricted cash of transition and system restoration bond companies (1
